Case 1:21-cv-00078-DKW-KJM Document 1 Filed 02/08/21 Page 1 of 14   PageID #: 1



 915106.6
 WATANABE ING LLP
 A Limited Liability Law Partnership

 MICHAEL C. BIRD               #5935
 SUMMER H. KAIAWE              #9599
 DAWN A. EGUSA                 #9359
 First Hawaiian Center
 999 Bishop Street, Suite 1250
 Honolulu, Hawai‘i 96813
 Telephone: (808) 544-8300
 Facsimile: (808) 544-8399
 E-mails:    mbird@wik.com
             skaiawe@wik.com
             degusa@wik.com

 Attorneys for Plaintiff
 FIRST AMERICAN TITLE INSURANCE COMPANY

                      IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAIʻI

  FIRST AMERICAN TITLE                       CIVIL NO.
  INSURANCE COMPANY, a Nebraska
  corporation,                               COMPLAINT FOR
                                             DECLARATORY JUDGMENT
                  Plaintiff,

            vs.

  GS INDUSTRIES, LLC, a Hawaii
  limited liability company,

                     Defendant.
Case 1:21-cv-00078-DKW-KJM Document 1 Filed 02/08/21 Page 2 of 14             PageID #: 2




              COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff FIRST AMERICAN TITLE INSURANCE COMPANY (“First

 American”), by and through its attorneys, WATANABE ING LLP, alleges and

 avers as follows:

                                     PARTIES

       1.     First American is a corporation incorporated under the laws of the

 State of Nebraska, with its principal place of business at 1 First American Way,

 Santa Ana, California 92707.

       2.     Defendant GS INDUSTRIES, LLC (“GS”) is a Hawaii limited

 liability company with its principal place of business at 2849 Kaihikapu Street,

 Honolulu, Hawaii.

       3.     GS has only one member, A-1 Industries, Inc., which is a Hawaii

 corporation with its principal place of business at 2849 Kaihikapu Street,

 Honolulu, Hawaii.

                          JURISDICTION AND VENUE

       4.     This Court has jurisdiction over this matter pursuant to 28 U.S.C.

 § 1332 because there is diversity of citizenship and the matter in controversy

 exceeds the sum or value of $75,000 exclusive of interest and costs.




                                          2
Case 1:21-cv-00078-DKW-KJM Document 1 Filed 02/08/21 Page 3 of 14             PageID #: 3




       5.     This is an action for declaratory judgment pursuant to the Federal

 Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, for purposes of

 determining an actual controversy between the parties.

       6.     Venue in this district is proper under 28 U.S.C. § 1391 because the

 parties’ dispute arose in the District of Hawaii.

                               NATURE OF ACTION

       7.     This is an action by First American, a title insurance company,

 seeking a declaration of its rights and duties under a title insurance policy it issued

 to GS in connection with real property located in Honolulu, Hawaii. First

 American requests that this Court declare and adjudge that First American does not

 have a duty to defend, indemnify, or pay GS under the title insurance policy for

 any loss arising from the lack of vehicular access to and from the property.

                        THE TITLE INSURANCE POLICY

       8.     On March 23, 2016, First American issued an Owner’s Policy of Title

 Insurance to GS Industries, LLC (the “Policy”). The Policy is a 2006 Form ALTA

 Owner’s Policy (06-17-06) (with Hawaii modification), number 5011415-17155 in

 the amount of $3,500,000.00 and names GS as the insured. A true and correct

 copy of the Policy is attached hereto as Exhibit “A”.




                                            3
Case 1:21-cv-00078-DKW-KJM Document 1 Filed 02/08/21 Page 4 of 14               PageID #: 4




       9.    The Policy insures the fee simple interest in the Land located at 620

 Waipa Lane, Honolulu, Hawaii 96817, Tax Map Key (1) 1-7-032-017-000 (the

 “Property”), which is adjacent to Vineyard Boulevard.

       10.   The Policy defines “Land” as follows:

             The land described in Schedule A, and affixed
             improvements that by law constitute real property. The
             term “Land” does not include any property beyond the
             lines of the area described in Schedule A, nor any right,
             title, interest, estate, or easement in abutting streets, roads,
             avenues, alleys, lanes, ways, or waterways, but this does
             not modify or limit the extent that a right of access to and
             from the Land is insured by this policy.


       11.   The Policy covers the following risks:

                                 COVERED RISKS

             SUBJECT          TO      THE      EXCLUSIONS       FROM
             COVERAGE, THE EXCEPTIONS FROM COVERAGE
             CONTAINED IN SCHEDULE B, AND THE
             CONDITIONS,             FIRST       AMERICAN       TITLE
             INSURANCE COMPANY, a Nebraska corporation (the
             “Company”) insures as of Date of Policy and, to the extent
             stated in Covered Risks 9 and 10, after Date of Policy,
             against loss or damage, not exceeding the Amount of
             Insurance, sustained or incurred by the Insured by reason
             of:
             . . . 4. No right of access to and from the Land.

       12.   The policy contains the following exclusions:

                       EXCLUSIONS FROM COVERAGE

             The following matters are expressly excluded from the
             coverage of this policy, and the Company will not pay loss

                                            4
Case 1:21-cv-00078-DKW-KJM Document 1 Filed 02/08/21 Page 5 of 14          PageID #: 5




            or damage, costs, attorneys’ fees, or expenses that arise by
            reason of:

            1. (a) Any law, ordinance, permit, or governmental
               regulation (including those relating to building and
               zoning) restricting, regulating, prohibiting, or relating
               to
               (i) the occupancy, use, or enjoyment of the Land;
               (ii) the character, dimensions, or location of any
                     improvement erected on the Land;
               (iii) the subdivision of land; or
               (iv) environmental protection;
               or the effect of any violation of these laws, ordinances,
               or governmental regulations. This Exclusion 1(a) does
               not modify or limit the coverage provided under
               Covered Risk 5.
               (b) Any governmental police power. This Exclusion
               1(b) does not modify or limit the coverage provided
               under Covered Risk 6.

               ...

            3. Defects, liens, encumbrances, adverse claims, or other
               matters
               (a) created, suffered, assumed, or agreed to by the
               Insured Claimant;
               (b) not Known to the Company, not recorded in the
               Public Records at Date of Policy, but Known to the
               Insured Claimant and not disclosed in writing to the
               Company by the Insured Claimant prior to the date the
               Insured Claimant became an Insured under the policy;
               (c) resulting in no loss or damage to the Insured
               Claimant;
               (d) attaching or created subsequent to Date of Policy
               (however, this does not modify or limit the coverage
               provide under Covered Risk 9 and 10); or
               (e) resulting in loss or damage that would not have been
               sustained if the Insured Claimant had paid value for the
               Title.


                                         5
Case 1:21-cv-00078-DKW-KJM Document 1 Filed 02/08/21 Page 6 of 14          PageID #: 6




              THE UNDERLYING DISPUTE AND SUBMISSION
                 OF GS’S CLAIM TO FIRST AMERICAN

       13.    On October 22, 2019, GS tendered a claim to First American,

 claiming that there is no legal vehicular route of egress from the Property because

 Waipa Lane, the street that provides vehicular access to the Property from

 Vineyard Boulevard, is a one-way street, and the egress portion of Waipa Lane

 crosses over a part of privately owned property.

       14.    GS’s tenant at the Property, Cedar Assembly of God Church (the

 “Church”), had recently applied to the City and County of Honolulu, Department

 of Planning and Permitting (“DPP”) for a permit to build transitional housing.

       15.    DPP had denied the permit on several grounds, one of which was that

 the Church was required to show that it has a legal right to use the privately owned

 portion of Waipa Lane for vehicular exit to Vineyard Boulevard.

       16.    To remedy the situation, GS proposed that it would purchase portions

 of Waipa Lane and, by e-mail dated October 22, 2019, tendered a claim to First

 American under the Policy, seeking confirmation from First American that it

 would reimburse GS for the purchase price and all closing costs, including title

 insurance.




                                          6
Case 1:21-cv-00078-DKW-KJM Document 1 Filed 02/08/21 Page 7 of 14           PageID #: 7




       17.    By letters dated January 28, 2020, April 2, 2020, and August 4, 2020,

 First American disagreed that it had any obligation under the Policy to acquire, or

 reimburse GS for, interests in the privately owned portion of Waipa Lane, and

 denied GS’ tender on the following grounds:

              a.    Covered Risk 4 (“No right of access to and from the Land”)

 does not apply because it does not include coverage for lack of vehicular access to

 and from the Property;

              b.    GS has a right of access to and from the Property via the public

 and private portions of Waipa Lane;

              c.    Waipa Lane is outside of the “Land” described in the Policy;

 and

              d.    Even if Covered Risk 4 did apply, any loss arising out of the

 government’s regulation of Waipa Lane as one way would be excluded from

 coverage pursuant to Exclusion 1(a)(i) and 1(b). Additionally, any loss arising

 from DPP’s requirement that a legal right of vehicular access over the privately

 owned portion of Waipa Lane be shown in order for DPP to process a building

 permit application is excluded pursuant to Exclusion 1(a)(i).

       18.    By email dated January 14, 2021, DPP concluded that “DPP will

 accept that the privately owned portion of Waipa Lane is public and can be used by

 the public for egress to Vineyard Boulevard because it is maintained by the City.”


                                          7
Case 1:21-cv-00078-DKW-KJM Document 1 Filed 02/08/21 Page 8 of 14           PageID #: 8




 Thus, DPP’s ground for denial of the permit on the basis that the Church was

 required to show a legal right to use the privately owned portion of Waipa Lane for

 egress to Vineyard Boulevard was removed.

       19.    By letters dated January 26, 2021 and February 1, 2021, First

 American denied tender of GS’s claim on the following additional grounds:

              a.    Because DPP concluded that Waipa Lane is available for public

 use and that there is no longer any condition to the Church’s application with DPP

 attributed to rights within Waipa Lane, there is “no loss or damage” to GS, and,

 therefore, GS’s claim is expressly excluded from coverage under Exclusion 3(c).

              b.    Because there is no adverse claim regarding GS’s present use of

 the Property or Waipa Lane, any subsequent change to that use would bring GS’s

 claim under Exclusion 3(d) for matters “attaching or created subsequent to Date of

 Policy.”

                               COUNT I
                   DECLARATORY RELIEF BASED ON THE
                   INSURING PROVISIONS OF THE POLICY

       20.    First American realleges and incorporates herein the allegations

 contained in paragraphs 1 through 19 above as if fully set forth herein.

       21.    There is a genuine dispute and an actual controversy between First

 American and GS regarding whether the lack of vehicular access to or from the




                                           8
Case 1:21-cv-00078-DKW-KJM Document 1 Filed 02/08/21 Page 9 of 14            PageID #: 9




 Property falls within the scope of Covered Risks set forth in the Policy and

 whether First American has a duty to indemnify GS for claims relating to the same.

       22.    Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C.

 §§ 2201 and 2202, First American requests that the Court declare the following:

              a.     Any loss arising from the lack of vehicular access to or from

 the Property falls outside the scope of Covered Risks set forth in the Policy.

              b.     First American has no duty to acquire or reimburse GS for

 interests in the privately owned portion of Waipa Lane or insure GS’s interest in

 the privately owned portion of Waipa Lane under the Policy.

              c.     First American has no duty to defend or prosecute any actions,

 pay, or otherwise settle claims relating to the lack of vehicular access to or from

 the Property.

              d.     First American has not breached any provisions of the Policy.

              e.     First American has acted in good faith and is not liable to GS

 for any damages.

                               COUNT II
                     DECLARATORY RELIEF BASED ON
                    EXCLUSION FROM COVERAGE NO. 1

       23.    First American realleges and incorporates herein the allegations

 contained in paragraphs 1 through 22 above as if fully set forth herein.




                                           9
Case 1:21-cv-00078-DKW-KJM Document 1 Filed 02/08/21 Page 10 of 14             PageID #: 10




        24.    There is a genuine dispute and an actual controversy between First

  American and GS regarding whether the lack of vehicular access to or from the

  Property falls within Exclusion from Coverage No. 1 set forth in the Policy and

  whether First American has a duty to indemnify GS for the same.

        25.    Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. § 2201

  and 2202, First American requests that the Court declare the following:

               a.     If it is determined that the lack of vehicular access to or from

  the Property falls within the scope of Covered Risks set forth in the Policy, then

  any loss arising from the lack of vehicular access to the Property falls within

  Exclusion from Coverage No. 1(a)(i) and 1(b), as set forth in the Policy.

               b.     First American has no duty to acquire or reimburse GS for

  interests in the privately owned portion of Waipa Lane or insure GS’s interest in

  the privately owned portion of Waipa Lane under the Policy.

               c.     First American has no duty to defend or prosecute any actions,

  pay, or otherwise settle claims relating to the lack of vehicular access to or from

  the Property.

               d.     First American has not breached any provisions of the Policy.

               e.     First American has acted in good faith and is not liable to GS

  for any damages.




                                            10
Case 1:21-cv-00078-DKW-KJM Document 1 Filed 02/08/21 Page 11 of 14            PageID #: 11




                                COUNT III
                      DECLARATORY RELIEF BASED ON
                     EXCLUSION FROM COVERAGE NO. 3

        26.    First American realleges and incorporates herein the allegations

  contained in paragraphs 1 through 25 above as if fully set forth herein.

        27.    There is a genuine dispute and an actual controversy between First

  American and GS regarding whether the claim for lack of vehicular access to or

  from the Property falls within Exclusion from Coverage No. 3(c) and 3(d)set forth

  in the Policy and whether First American has a duty to indemnify GS for the same.

        28.    Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. § 2201

  and 2202, First American requests that the Court declare the following:

               a.    If it is determined that the lack of vehicular access to or from

  the Property falls within the scope of Covered Risks set forth in the Policy, then

  the claim for lack of vehicular access to the Property falls within Exclusion from

  Coverage Nos. 3(c) set forth in the Policy given that no party is challenging GS’s

  right of vehicular access over any portion of Waipa Lane, DPP has determined that

  Waipa Lane is available for public use, and finally, DPP has removed the

  permitting requirement regarding the privately owned portion of Waipa Lane. To

  the extent any adverse claim or loss arises from a lack of vehicular access to and

  from the Property after the Date of Policy, then Exclusion 3(d) is implicated.




                                           11
Case 1:21-cv-00078-DKW-KJM Document 1 Filed 02/08/21 Page 12 of 14            PageID #: 12




               b.     First American has no duty to acquire or reimburse GS for

  interests in the privately owned portion of Waipa Lane or insure GS’s interest in

  the privately owned portion of Waipa Lane under the Policy.

               c.     First American has no duty to defend or prosecute any actions,

  pay, or otherwise settle claims relating to the lack of vehicular access to or from

  the Property.

               d.     First American has not breached any provisions of the Policy.

               e.     First American has acted in good faith and is not liable to GS

  for any damages.

                         COUNT IV
    DECLARATORY RELIEF BASED ON THE DEFINITION OF “LAND”

        29.    First American realleges and incorporates herein the allegations

  contained in paragraphs 1 through 28 above as if fully set forth herein.

        30.    There is a genuine dispute and an actual controversy between First

  American and GS regarding whether Waipa Lane falls within the definition of

  “Land” that is covered by the Policy and whether the Policy affords coverage for

  loss arising from a lack of interest in the privately owned portions of Waipa Lane

  or the governmental regulation of vehicular traffic on Waipa Lane.

        31.    Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. § 2201

  and 2202, First American requests that the Court declare the following:



                                            12
Case 1:21-cv-00078-DKW-KJM Document 1 Filed 02/08/21 Page 13 of 14            PageID #: 13




               a.     Waipa Lane falls outside of the definition of “Land” that is

  covered by the Policy, and the Policy does not afford coverage for loss arising

  from a lack of interest in the privately owned portions of Waipa Lane or the

  governmental regulation of vehicular traffic on Waipa Lane.

               b.     First American has no duty to acquire or reimburse GS for

  interests in the privately owned portion of Waipa Lane or insure GS’s interest in

  the privately owned portion of Waipa Lane under the Policy.

               c.     First American has no duty to defend or prosecute any actions,

  pay, or otherwise settle claims relating to the lack of vehicular access to or from

  the Property.

               d.     First American has not breached any provisions of the Policy.

               e.     First American has acted in good faith and is not liable to GS

  for any damages.

                                 COUNT V
                          NO COVERAGE OBLIGATION

        32.    First American realleges and incorporates herein the allegations

  contained in paragraphs 1 through 31 above as if fully set forth herein.

        33.    An actual controversy of a justiciable nature exists between First

  American and GS, wherein First American contends that the Policy affords no

  coverage benefits or obligations to GS for any loss arising from the lack of a right

  of vehicular access to or from the Property.
                                            13
Case 1:21-cv-00078-DKW-KJM Document 1 Filed 02/08/21 Page 14 of 14              PageID #: 14




        34.    On the basis of the foregoing, declaratory relief is necessary and

  proper to determine the rights, obligations, and liabilities, if any, which exist as to

  First American and GS under the Policy issued to GS.

        WHEREFORE, First American prays for judgment in its favor and against

  GS as follows:

        A.     That a declaratory judgment be issued by this Court in favor of First

  American that there is no coverage under the Policy for any loss arising from the

  lack of a right of vehicular access to or from the Property, and that First American

  therefore does not have a duty to defend, indemnify, or otherwise pay GS for any

  claims relating to the lack of vehicular access to or from the Property;

        B.     That First American be entitled to such other and further relief as the

  Court deems just and proper under the circumstances of this case.

        DATED: Honolulu, Hawai‘i, February 8, 2021.

                                           /s/ Michael C. Bird
                                           MICHAEL C. BIRD
                                           SUMMER H. KAIAWE
                                           DAWN A. EGUSA
                                           Attorneys for Plaintiff
                                           FIRST AMERICAN TITLE
                                           INSURANCE COMPANY




                                             14
